Citation Nr: 1742063	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-18 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right elbow with past elbow dislocation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

 In June 2015 decision, the Board reopened and denied the claim.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Court memorandum decision, the Court vacated the Board's June 2015 decision, and the issue was remanded to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In light of the Court remand, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he experiences pain, numbness, and lack of strength in his right upper extremity due to an injury to his right elbow that occurred during a basic training exercise.  The Veteran has asserted that he originally injured this elbow in a Judo tournament in 1968, prior to entering service.  However, the Veteran has testified that the preservice injury resolved and was not bothering him at the time of enlistment, and that he reinjured his elbow in basic training when he was crawling on frozen, uneven ground during a night infiltration course, which aggravated his original injury.

In the February 2017 memorandum decision, the Court found that the Board erred in finding the July 2012 VA examination to be adequate and subsequently relying on the VA examination.  Specifically, the Court found that the July 2012 VA examiner opinion contradicted itself by concluding that the Veteran's "training much less likely than not caused aggravation of his chronic elbow condition, which appears to have been unchanging since 1970" when the examiner also stated that "the only issue that is not clear is whether [the appellant] noted right elbow condition in 1968, and whether exam showed same degree of loss of extension, before his reported aggravation."  The Court stated that it was unclear how the July 2012 examiner could opine that the Veteran's right elbow condition was clearly and unmistakably not aggravated by his 1970 in-service injury when the examiner also opined that he did not know whether the 1970 injury affected the elbow's degree of loss of extension.  

On remand, the Agency of Original Jurisdiction (AOJ) should contact the Veteran and ask him to identify the medical provider that treated his right elbow injury in 1968, also referred to as his "regular home doctor" during the April 2015 Board hearing.  The AOJ should obtain the appropriate release(s) to obtain those private treatment records and afford the Veteran a VA examination as appropriate to address whether the Veteran's 1970 in-service injury aggravated the Veteran's pre-service elbow condition.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request the appropriate release(s) to obtain private treatment records from the medical provider that treated the Veteran's right elbow injury in 1968, also referred to as Veteran's "regular home doctor" during the April 2015 Board hearing.    

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative, and give him an opportunity to submit such information. 

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right elbow disability.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner.  The examiner is requested to render the following opinions: 

(a)  Did the Veteran's right elbow disability clearly and unmistakably (obvious, manifest, undebatable) pre-exist his period of active service? 

(b)  If it is your opinion that the right elbow disability clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the right elbow disability was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

(c)  If you conclude that the right elbow disability did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability 50 percent of more) that any current right elbow disability had its onset in service or is otherwise related to service?

A complete rationale for each opinion rendered should be included.

3. After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal. If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

